Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered September 6, 2006 in a defamation action. The order and judgment, among other things, granted defendant’s motion for summary judgment dismissing the complaint and sanctions.
It is hereby ordered that the order and judgment so appealed from is unanimously affirmed with costs.
Memorandum: Supreme Court properly granted defendant’s motion seeking summary judgment dismissing the complaint and sanctions pursuant to CFLR 8303-a in this defamation action. Defendant met her initial burden of establishing that the *1251allegedly defamatory statements either were true (see Yan v Potter, 2 AD3d 842 [2003]), or that they constituted nonactionable expressions of opinion (see Behr v Weber, 172 AD2d 441, 443 [1991], lv denied 78 NY2d 861 [1991]), and plaintiff failed to raise a triable issue of fact (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). We further conclude under the circumstances of this case that the court properly exercised its discretion in imposing costs and attorney’s fees against plaintiff pursuant to CPLR 8303-a (see Gross v Kurk, 250 AD2d 810 [1998], lv denied 92 NY2d 811 [1998]; see also Millennium of Rochester v Town of Webster, 305 AD2d 1014, 1015-1016 [2003]). Present—Martoche, J.P., Smith, Centra, Peradotto and Green, JJ.